FILED

BEC @ 9 2019
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA STEPHANIE J, BUTLER, CLERK
NEW BERN DIVISION iS. BANKRUPTCY COURT
EASTERN DISTRICT OF NC
IN RE: Case No: 19-04512-5-DMW

Tresia Ann Treloar Chapter 13

RESPONSE TO TRUSTEE’S OBJECTION TO CONFIRMAITON
AND MOTION TO DISMISS

The Debtor attended her original 341 Meeting of Creditors but was not prepared to go forth
with her hearing as she needed to make some major changes to her plan. Debtor has in good
faith now filed an Amended Chapter 13 Plan to provide secured claim treatment to meet
Bankruptcy requirements and has provided copy to the Trustee.

The Debtor brought copies of her tax returns to her 341 hearing but did not present them as
she was not ready to go forth with her hearing. The Debtor has now provided copies of her
required tax returns to the Trustee.

After the Debtor’s 341 Meeting of Creditor’s, the Debtor met with an attorney to assist her in
her Bankruptcy to include an Amended Chapter 13 Plan, but Debtor could not afford the
upfront fee of $2,500.00 for the attorney and pay plan payments.

Debtor believes she has now properly executed a confirmable Amended Chapter 13 Plan.

Debtor will send both November 1 and December 1, 2019 payments due under the Amended
Chapter 13 Plan to the Trustee.

Debtor believes she has met all the requirements set forth by the Trustee causing the Objection
to Confirmation and Motion to Dismiss.

This the 6" day of December, 2019. ) Ss. NK

Tresia Ann Treloar
Pro-se

300 Weatherford Drive
Jacksonville, NC 28540
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA
NEW BERN DIVISION

IN RE; Case No: 19-04512-5-DMW
Tresia Ann Treloar Chapter 13

CERTIFICATE OF SERVICE
The undersigned, of 300 Weatherford Drive, Jacksonville, North Carolina 28540, certifies:

That on today’s date, | filed the foregoing RESPONSE TO TRUSTEE’S OBJECTION TO CONFIRMATION AND
MOTION TO DISMISS with the Clerk of the Court and have mailed the documents to the recipients listed
below by first class mail.

| certify under penalty of perjury that the foregoing is true and correct.

NA

Tresia Ann Treloar
Pro-se

300 Weatherford Drive
Jacksonville, NC 28540

This the 6" day of December, 2019.

Recipients:

Joseph A. Bledsoe, III

Chapter 13 Trustee

PO Box 1618

New Bern, North Carolina 28563
Via First Class Mail
 

 
